DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d) of provisional application PRO 62/846,267 filed 05/10/2019. However, claims 2-11 and 13-20 are not supported by the specification filed in the provisional application and therefore are not entitled to the priority filing date.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0072228) in view of Chaussy et al. (“Transrectal High-Intensity Focused Ultrasound for the Treatment of Localized Prostate Cancer: Current Role”). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding method claim 1 and complementary device claim 12, Wang teaches a method for a transrectal ultrasound treatment using high intensity focused ultrasound (HIFU) in paragraph [0011]: “The present technology is directed toward systems and methods for intracavitary device, and/or other devices or systems configured to emit HIFU energy toward a focus” ([0015]), which encompasses a transrectal device which is inserted into the rectal cavity. 
Wang also teaches the method comprising: generating a boiling histotripsy (BH) therapy ultrasound by a therapy transducer in a frequency range of 1 MHz to 2.8 MHz and a surface intensity range of 10 W/cm2 to 80 W/cm2 in various paragraphs: First, “In various embodiments, the HIFU system 100 can deliver a pulsing protocol to provide boiling histotripsy that mechanically fractionates the tissue” ([0022]) whereby “the ultrasound source 102 can have a frequency of approximately 0.5-20 MHz. For example, the ultrasound source 102 can have a frequency of about 1-3 MHz (e.g., 1.1 MHz, 1.2 MHz, 2 MHz, 2.1 MHz, etc.)” ([0016]). The individual frequencies lie within the claimed range of 1 MHz to 2.8 MHz. Additionally, “[d]uring cavitation histotripsy, the ultrasound source 102 operates at a relatively low duty cycle (e.g., 1%, 2%, 3%, etc.) to emit microsecond-long pulses of HIFU energy (e.g., 10-20 μs) with high pulse average intensities of 50 W/cm2 to 40 kW/cm2 that form cavitation bubbles that mechanically disrupt tissue” ([0024]), which lies within the claimed surface intensity range of 10 W/cm2 to 80 W/cm2. 
Wang further teaches generating at least one μm-scale vapor bubble at a target region;
growing the at least one vapor bubble to at least one mm-scale bubble; and mechanically disintegrating a surrounding tissue by interactions between the at least one mm-scale bubble and the ultrasound shock waves within a pulse: “For example, the boiling bubbles in the tissue 108 can have a cross-sectional dimension between approximately 100 μm and approximately 4 mm nonlinear propagation of the HIFU waves” (Wang, claim 1). Finally, “[t]he superheated vapor of the boiling bubbles provides a force pushing outward from the bubble,” whereby “[t]his repetitive explosive boiling activity and interaction of the ultrasound shock waves with the boiling bubbles emulsifies the tissue 112 at the target site to form a liquid-filled lesion largely devoid of cellular structure, with little to no thermal coagulation within the treated region” ([0024]).
	However, Wang does not disclose specifications for an intracavitary device and thus does not teach wherein the therapy transducer is about 50 mm long and about 35 mm wide.
® treatment device including the dimension “57 x 35 x 25 mm” on the bottom of Fig. 5 (pg. 62, reproduced below). While the width of 35 mm matches the claimed width, the length of 57 mm is outside the claimed range of 50 mm ± 5%.  However, it would have been obvious to one of ordinary skill in the art to modify the dimensions of the therapy transducer since “in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04 IV. A.). In this case, both the claimed transrectal therapy transducer and the Ablatherm® treatment device are used in the same context (i.e., transrectal HIFU treatment) and are expected to not perform differently. 

    PNG
    media_image1.png
    317
    364
    media_image1.png
    Greyscale

Reproduction of Fig. 5 of Ablatherm® treatment device of Chaussy et al.
applying the therapy ultrasound by directing ultrasound pulses having ultrasound shock waves to a target tissue at a focal depth of 2.5 cm to 5.5 cm as illustrated in Fig. 5 of the Ablatherm® device, wherein the treatment transducer is “focused at a maximum of 45 mm” (1st paragraph, 2.4.1. Ablatherm®, pg. 61), whereby 45 mm is the equivalent of 4.5 cm, which lies within the claim focal depth range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a device with the dimension and focal depth such as the Ablatherm® as the intracavitary device of Wang since “[a]s of 2011” it is one of “two transrectal HIFU devices were comercially [sic] available for the treatment of prostrate [sic] cancer” (1st paragraph, 2.4 Commercially Available HIFU Devices for Prostate Cancer, pg. 61) and thus represents a well-known device in the field of transrectal HIFU therapy.

With regard to method claim 3 (and device claim 14), the modification of Wang further teaches the method of claim 1, wherein a shock amplitude of the therapy ultrasound at a focus depth of 40 mm is about 100 MPa: “In certain embodiments, the function generator 104 can initiate a pulsing protocol to generate shock waves with peak amplitudes of approximately 30-150 MPa at the focus 120. For example, the shock wave amplitudes may be 35 MPa, 40 MPa, 45 MPa, 50 MPa, 55 MPa, 60 MPa, 65 MPa, 70 MPa, 75 MPa, 80 MPa, 85 MPa, 90 MPa, 95 MPa, 100 MPa, 105 MPa, 110 MPa, 115 MPa, 120 MPa, 125 MPa, 130, MPa, 135 MPa, 140 MPa, 145 MPa, 150 MPa, and/or values therebetween” (Wang, [0022]). Further, in the modification of Wang with the Ablatherm® device, the focus is “a maximum of 45 mm” and does not preclude a focus of 40 mm. Therefore, the focus 120 of Wang is set to 40 mm with the Ablatherm® device described by Chaussy to teach the claim language. 
® device of Chaussy as previously conveyed for claim 1 and for the same reason.

Regarding method claim 4 (and device claim 15), the modification of Wang further teaches the method of claim 3, wherein a power of the therapy ultrasound is about 200 Watt at the focus depth of 40 mm: “The ultrasound source can have power levels between about 100 W to 5k W (e.g., 200 W, 300 W, 400 W, 500 W, 600 W, 700 W, 800 W, 900 W, 1 kW, 2 kW, 3 kW, 4 kW, 5 kW, and/or power values therein), or higher” (Wang, [0023]). Further, in the modification of Wang with the Ablatherm® device, the focus is “a maximum of 45 mm” and does not preclude a focus of 40 mm. Therefore, the focus 120 of Wang is set to 40 mm with the Ablatherm® device described by Chaussy to teach the claim language. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the Ablatherm® device of Chaussy as previously conveyed for claim 1 and for the same reason.

With regard to method claim 9 (and device claim 16), the modification of Wang further teaches the method of claim 1, further comprising: generating an imaging ultrasound in a frequency range of 7 MHz to 15 MHz by an imaging transducer. Specifically, the Ablatherm® device of Chaussy includes a “biplanar imaging probe working at 7.5 MHz” (1st paragraph, 2.4.1. Ablatherm®, pg. 61). Fig. 5 depicts the probe head with the circular imaging transducer in the center of the treatment transducer. 
® device of Chaussy as previously conveyed for claim 1 and for the same reason.

Regarding method claims 10-11 (and device claims 17-18), the modification of Wang further teaches the method of claim 9, wherein the imaging transducer is placed within a circular hole in the therapy transducer, and wherein a diameter of the hole in the therapy transducer is in a range of 20 mm to 25 mm (claim 10) and wherein the imaging transducer is configured within a rectangular hole in the therapy transducer, and wherein the hole in the therapy transducer is about 13 mm wide and about 16 mm long (claim 11). The Ablatherm® transducer as conveyed in claim 9 includes the imaging transducer in the center of the therapy transducer in a circular opening. While the dimension of the opening are not provided, again section 2144.04 of the MPEP regarding Changes in Size/Proportion (2144.04 IV. A.) applies. The dimension as depicted would result in the Ablatherm® performing the same as the claimed therapy transducer in the absence of showing any criticality or unexpected results. The same applies to the rectangular opening of claim 11, as per 2144.04 IV. B. Changes in Shape. The shape of the opening does not affect the functioning of the imaging transducer relative to the treatment transducer, thus it would have been obvious to one of ordinary skill in the art to apply a design change from the circular shape of the opening in Chaussy to a rectangular shape to accommodate a similarly shaped transducer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the Ablatherm® device of Chaussy as previously conveyed for claim 1 and for the same reason.

s 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chaussy as applied to parent claims 1 and 12 as evidence by “EDAP Ablatherm® Integrated Imaging High Intensity Focused Ultrasound (HIFU) Indicated For The Treatment Of Low Risk, Localized Prostate Cancer” (hereafter referred to as “EDAP”). 
Regarding method claim 2 (and device claim 13), the modification of Wang teaches the method of claim 1, but does not disclose wherein a focal region for the therapy ultrasound at the target tissue is 0.1 mm to 1 mm wide and 2 mm to 10 mm long. EDAP, which teaches specifications and clinical uses of the Ablatherm® device, shares a technical field with the instant application and is relied upon instead. Specifically EDAP discloses that the probe has “small focal dimensions (0.5 x 0.8 x 5 mm)” (1st paragraph, 4.1.4. Key Safety Features, pg. 20), which lie within the claim focal region range. Thus, the Ablatherm® device as conveyed by Chaussy includes the focal region specification of EDAP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the Ablatherm® device of Chaussy as previously conveyed for claim 1 and for the same reason, as well as ensuring “precise heat disposition” to avoid damage to surrounding off-target tissue (1st paragraph, 4.1.4. Key Safety Features, pg. 20).

Claims 5, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chaussy as applied to parent claims 1 and 12, and further in view of Curiel et al. (“1.5-D High Intensity Focused Ultrasound Array for Non-Invasive Prostate Cancer Surgery”).
Regarding claim 5, the modification of Wang teaches the method of claim 1, but does not explicitly disclose wherein the therapy transducer is a phased array therapy transducer comprising a plurality of phased array elements. Curiel, which teaches an analogous HIFU array for transrectal treatment of prostate cancer to the instant application, is relied on instead. 
Specifically, Curiel teaches a “spherically curved 1.5-D phased-array configuration” in the 2nd paragraph of A. Probe Design (pg. 232). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ablatherm® intracavitary device of the modification of Wang with the transducer array of the probe of Curiel, since its design took into consideration that “the new probe will replace an existing one in the Ablatherm® machine” and that by utilizing the “spherically curved 1.5-D-phased-array configuration” the translation motor may be eliminated for reduced system complexity (1st and 2nd paragraph of A. Probe Design, pg. 232). 

With regard to method claim 8 (and device claim 20), the modification of Wang of claim teaches the method of claim 5, wherein the phased array elements are tile-like structures of a mosaic array. Under the broadest reasonable interpretation of mosaic array, the arrangement of the tile-like elements relative to one another in the embodiments of Fig. 1(a) and (b) of Curiel (reproduced below) define a regular mosaic. 

    PNG
    media_image2.png
    254
    345
    media_image2.png
    Greyscale

Reproduction of Fig. 1(a) and 1(b) of Curiel.
. 

Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chaussy, and Curiel as applied to claim 5, and further in view of Tan et al. (“Ultrasound phased arrays for prostate treatment”).
Regarding method claim 6 (and device claim 19), the modification of Wang teaches the method of claim 5, but does not disclose  wherein the phased array elements are ring-like structures of an annular array. Tan, which teaches analogous ultrasound arrays for the treatment of prostate cancer to the instant application, is relied on instead. 
Specifically, Tan teaches in Fig. 1(b) (reproduced below) a “truncated spherical annular array” which encompasses ring-like structures, under the broadest reasonable interpretation. 

    PNG
    media_image3.png
    393
    421
    media_image3.png
    Greyscale

Modified reproduction of Fig. 1(b) of Tan et al.


With regard to claim 7, the modification of Wang teaches the method of claim 6, wherein a phased array therapy transducer comprises 8 phased array elements. Specifically, Tan teaches in the embodiment of Fig. 1(b), eight phased array ring-line elements of an annular array (see numbering of rings in modified figure above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HIFU transducer array of the intracavitary device of the modification of Wang with the array of Tan as a finite number of elements to try to obtain the expected result of HIFU treatment of the prostate cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793